Appellant assigns error upon the action of the court in overruling his motion for a continuance. The motion was not statutory, and hence was a matter in the discretion of the court. The court did not abuse its discretion in overruling the motion.
This case was submitted upon special issues, which involved two questions, and those were whether appellee was the owner of certain furniture alleged to have been converted by the appellant and the price of the same. The jury found in favor of appellee upon both of these issues. The evidence is sufficient to sustain the finding of the jury.
For the reasons stated, the judgment of the trial court herein is affirmed.
Affirmed. *Page 481